Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Monte Falcoff on July 1, 2022.
The application has been amended as follows: 
Claim 16: The apparatus of Claim 8, wherein a [[the]] trailer-connector ball is below the upper surface of the bed when the ball is in a retracted position, and the ball is coaxially above the ram and the piston in raised and retracted position.
Claim Objections
In light of the amendments to the claims filed on May 05, 2022 and the examiner’s amendment above, the objections to the claims set forth in the non-final office action mailed on February 14, 2022 are withdrawn. 
REASONS FOR ALLOWANCE
Claims 1-8 and 10-21 are allowed.
In regards to claim 1: The claim overcomes the prior art of record with the addition of the vertical plates sandwiching a portion of the frame. Additional search and consideration was conducted and no additional prior art was found to meet the claim limitations. Additionally, it would not be obvious to, nor would there be reason to modify the trailer hitch of Dick to meet the claim limitations. Claims 2-7 are found to be allowable due to their dependence from claim 1. 
In regards to claim 8: The claim overcomes the prior art of record with the addition of the flange extending further than the piston and that is movable in and out of the opening in the bed of the vehicle. Additional search and consideration was conducted and no additional prior art was found to meet the claim limitations. While flanges are known in the art, a flange that is movable in and out of the opening in the bed of the vehicle with movement of the ram was not found nor would there be reason to modify the hitch of Dick in this way. Claims 10-17 and 21 are found to be allowable due to their dependence from claim 8. 
In regards to claim 18: Claim 18 recites both the limitation from claim 1 and the limitation from claim 8 that overcame the art of record. Additional search and consideration was conducted and no additional prior art was found to satisfy the claim limitations. Claims 19-20 are found to be allowable due to their dependence from claim 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Knutson can be reached on (571)270-5576. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                             


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611